DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/2021 has been entered.
Response to Amendment
The amendments filed on 5/12/2021 does not put the application in condition for allowance.
Examiner withdraws rejections under 35 USC 112 in prior office action due to the amendments.
	Examiner withdraws the following rejections due to the amendments:
	The rejection of Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369)
	The rejection of Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369) in further view of Hashimoto (US Pub No. 2015/0083187)
	The rejection of Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369) in further view of Kii (US Pub No. 2017/0092791)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 5-6, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), Kim 2 (US Pub No. 2014/0158188) and Hovel (US Pub No. 2011/0174369)
Regarding Claim 5, Kim 1 et al. teaches a solar cell [100, Fig. 1, 0026] comprising:
a substrate [10, Fig. 1, 0026]  having first and second opposing light-receiving surfaces [0046]; 
Kim 1 et al. is silent on a first tunnel dielectric layer on the first light receiving surface; a second tunnel dielectric layer on the second light receiving surface
Swanson et al. teaches  a tunnel dielectric layer on the first and second light-receiving surfaces of a substrate [See 92 and 82, Fig. 13, C3 ln 35-40, C6 ln 1-10]; 
Since both Kim 1 et al. and Swanson et al. teach the use of a silicon substrate for a solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel dielectric layer of Swanson et al. on both surfaces of the substrate of Kim 1 et al. in order to reduce the recombination of electrons and holes at the front surface [C2 ln 50-61] and to allow for 
Within the combination above, modified Kim 1 et al. teaches an N-type polycrystalline silicon layer [30, Fig. 1, 0039-0040] and a P-type polycrystalline silicon layer [20, Fig. 1, 0029-0030] on the first and second tunnel dielectric layer respectively, and a first and second non-conductive ARC layer [22 and 32 where 22 is second ARC layer and 32 is first ARC layer, fig. 1, 0034, 0025, 0047] on the n-type polycrystalline silicon layer and the p-type polycrystalline silicon layer [Fig. 1] respectively, and 
a first set of conductive contact structures [34, Fig. 1, 0025] on the n-type silicon layer, and a second set of conductive contact structures [24, Fig. 1, 0025] on the p-type silicon layer.
Modified Kim 1 et al. is silent on the a portion of each of the first set of conductive contact structures vertically between and in contact with the first non conductive ARC layer and  the N-type polycrystalline silicon layer, and the second set of conductive contact structures vertically between and in contact with  the second non conductive ARC layer and  the P -type polycrystalline silicon layer.
Kim 2 et al.  teaches first and second sets of conductive contacts 170 and 180 which are embedded in the n and p type layer 120 and 130 [Fig. 1, 0026-0028], where the contacts function to collect one of the carriers generated by incident light, e.g., holes, and release the holes [0036,0039].
Since modified Kim 1 et al. teaches the first and second contacts on n and p type silicon layers, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second contacts to be embedded in the n and p type silicon layer as shown by Kim 2 et al. as it is merely the selection of known electrode configuration for collecting carriers generated by incident light in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Hovel et al. teaches a set of conductive contacts [208, Fig. 2D-2E, 0015] beneath and covered by the ARC layer [212, 220, 206, and 210] Fig. 2D-2E, 0014-0015].

In addition, the combination would have been merely the selection of a known ARC configuration for solar cells known in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, within the combination above, modified Kim 1 et al. teaches wherein one or both of the first and second light-receiving surfaces is texturized [Fig. 1].
Regarding Claim 9, within the combination above, modified Kim 1 et al. teaches wherein the substrate is a monocrystalline silicon substrate [0026], and wherein the tunnel dielectric layer is a silicon oxide layer [Swanson: C3 ln 30-50, the silicon wafer goes through ozone oxidation, which results in silicon oxide].
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), Kim 2 (US Pub No. 2014/0158188) and Hovel (US Pub No. 2011/0174369)  as applied above in addressing claims 5, in further view of Hashimoto (US Pub No. 2015/0083187)
Regarding Claim 7, within the combination above, modified Kim 1 et al. is silent on wherein the conductive contact of each of the first set of conductive contract structures comprises silver (Ag), and 
Hashimoto et al. teaches conductive contact structures [204, 206, and 20c, Fig. 2, 0016, and 204, 206, and 20b, Fig. 2, 0018] which comprises a conductive structure [204 and 206, Fig. 2, 0016-0018] a conductive contact [20c and 20b, Fig. 2, 0018] on the top and bottom sides of a photoelectric conversion unit 20a [0018] which can be made of silver [0018].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second set of conductive structures of modified Kim 1 et al.  with the conductive contact structure comprising a conductive structure and a conductive contact of Hashimoto et al. in order to strengthen contact between the solar cell and the connecting member in the solar cell module, and reduce shading loss [0008].
In addition, the combination would have been merely the selection of a known electrode configuration known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), Kim 2 (US Pub No. 2014/0158188) and Hovel (US Pub No. 2011/0174369) as applied above in addressing claim 5, in further view of Kii (US Pub No. 2017/0092791)
Regarding Claim 8, within the combination above, modified Kim 1 et al. is silent on wherein the ARC layer comprises silicon nitride.

It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the ARC of modified Kim 1 et al. with the SiN ARC of Kii et al. as it merely the selection of a known material for ARC layer for solar cells recognized the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412)
Regarding Claim 10,   Swanson et al. teaches a solar cell [Fig. 13, C6 ln 35-45], comprising:
a substrate [102, fig. 13, C6 ln 30-40] having a light-receiving surface and a back side surface [Fig. 13];
a plurality of alternating N-type and P-type silicon emitter regions in or above a portion of the back side surface of the substrate [See 84A and 84B, Fig. 13, C5 ln 15-30]; 
an nonconductive antireflective coating (ARC) layer [502, Fig. 13, C4 ln 60-67, C3 ln 59-65] by the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13]; and
a plurality of conductive contact structures [See plurality of 802, Fig. 13, C5 ln 50-60] directly coupled to the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13], 
Swanson et al. is silent on a portion of the first and second set of contact structures vertically between and in contact with the non-conductive ARC layer and the corresponding one of the alternating N-type and P-type silicon emitter regions

Since Swanson et al. also teaches an ARC layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the ARC of Swanson et al. over the conductive structures as shown by Chen et al. in order to provide insulation and prevent short circuits between the conductive structures [0035].
In addition, the combination would have been merely the selection of an ARC engineering design known in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Swanson et al. teaches wherein the substrate is a monocrystalline silicon substrate [C3 ln 20-30]
Regarding Claim 14, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type silicon emitter regions is in the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Regarding Claim 15, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type emitter regions is a plurality of alternating N-type and P-type polycrystalline silicon emitter regions on a dielectric layer on the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412) as applied above in addressing claim 10, in further view of Hashimoto (US Pub No. 2015/0083187)
Regarding Claim 11, within the combination above, modified Swanson et al. is silent on wherein the conductive contact comprises silver (Ag)
Hashimoto et al. teaches conductive contact structures [204, 206, and 20c, Fig. 2, 0016] which comprises a conductive structure [204 and 206, Fig. 2, 0016-0018] a conductive contact [20c, Fig. 2, 0018] on the bottom  sides of a photoelectric conversion unit 20a [0018] which can be made of silver [0018] .
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second set of conductive structures of Swanson et al.  with the conductive contact structure comprising a conductive structure and a conductive contact of Hashimoto et al. in order to strengthen contact between the solar cell and the connecting member in the solar cell module, and reduce shading loss [0008] 
In addition, the combination would have been merely the selection of a known electrode configuration known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412) as applied above in addressing claim 10, in further view of Kii (US Pub No. 2017/0092791)
Regarding Claim 12, within the combination above, modified Swanson et al. is silent on wherein the ARC layer comprises silicon nitride.
Kii et al. teaches a ARC layer made of SiO2 or SiN on the bottom side of a solar cell [Fig. 1, 0016, see layer 32, 0026]

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726